Name: Council Regulation (EEC) No 754/80 of 26 March 1980 concerning, for certain fish stocks occurring in the Community fishing zone, the fixing for 1980 of the total allowable catches, the share available for the Community and the means of making the catches
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 84/36 Official Journal of the European Communities 28 . 3 . 80 COUNCIL REGULATION (EEC) No 754/80 of 26 March 1980 concerning, for certain fish stocks occurring in the Community fishing zone, die fixing for 1980 of the total allowable catches, the share available for the Community and the means of making the catches THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 The total allowable catches (TACs) by stock or group of stocks in the waters falling under the sovereignty of jurisdiction of the Member States and subject to Community fishing rules, together with the share available for the Community and the conditions governing these possible catches, as determined for 1980, are set out in the Annex hereto. Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1), Whereas, in order to ensure the protection of the fishing grounds and stocks of fish and to ensure thereby a balanced exploitation of the resources of the sea in the interests of both fishermen and consumers, there should be fixed for each species requiring a limitation of catches, a total allowable catch (TAC) per stock or group of stocks the share available for the Community, taking into account commitments to third countries, and certain conditions of fishing operations, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1980. For the Council The President G. MARCORA (*) Opinion delivered on 14 March 1980 (not yet published in the Official Journal). 28 . 3 . 80 Official Journal of the European Communities No L 84/37 ANNEX TACs by stock and by zone envisaged for 1980  shares available to die Community for 1980 (tomes) Species ICES division or NAFO zone TAC 1980 Shares available to the Community for 1980 Cod Cod Cod Cod Cod Cod Cod Cod Cod Cod Haddock Haddock Haddock Haddock Saithe Saithe Saithe Whiting Whiting Whiting Whiting Whiting Whiting Whiting Plaice Plaice Plaice Plaice Plaice Plaice Plaice Plaice Plaice Plaice American plaice Witch III a) north : Skagerrak III a ) south: Kattegat III b), c), d) (Community zone only) IV VI VII except VII a) VII a) xfv NAFO 1 NAFO 3 Ps III a) Skagerrak + Kattegat IV VI VII III a), IV VI VII III a) north: Skagerrak III a) south: Kattegat III b), c), d) (Community zone only) IV VI VII a) VII except VII a) III a) north: Skagerrak III a) south: Kattegat III b), c), d) (Community zone only) IV VI VII a) VII b), c) VII d), e) VII f), g) VIII NAFO 3 Ps NAFO 3 Ps 17 ooo n 16 400 (*) 83 200 200 000 (*) 15 000 9 000 (*) 5000 0 0^ 28 000 6 600 (*) 69 000 11 500 9 000 (*) 129 000 ( ») 39 000 4 880 (*) 4 650 ( ¦) 17 350 (*) 3 850 ( ¢) 105 000 10 500 10 000 18 000 ( ¢) 14 000 ( ¢) 10 800 ( ») 4 150 ( ¢) 116 000 1 680 (*) 2 500 320 ( ¢) 2000 700 190 (*) 5 000 3 000 13 000 10 400 79 700 179 200 15 000 9 000 5 000 3 000 (a) (2) 20 000(b) (2) 4 400 4 500 63 500 11 500 9 000 67 000 39 000 4 880 3 850 16 150 3 850 98 450 10 500 10 000 18 000 13 400 9 600 4 150 115 180 1 680 2 500 320 2 000 700 190 550 410 (*) Precautionary TAC. (a) Catch possibilities reserved exclusively for the costal fishermen of Greenland. (b) Catch possibilities reserved exclusively for the coastal fishermen of Greenland. Fishing within the base-lines by methods other than trawling is not included in this limitation. (') Provisional TAC. (2) By-catches of cod from this zone shall not exceed 10 % by weight of catches of redfish by vessels which are trawling, 10 % by weight of catches of halibut and Greenland halibut by vessels which are long-lining and 3 % by weight of other fish for which a TAC has been fixed. The detailed rules of implementation to ensure compliance with the rates of by-catches will be adopted by die Council before 31 March 1980. No L 84/38 Official Journal of the European Communities 28 . 3 . 80 (tonnes) Species ICES division or NAFO zone TAC 1980 Shares available to the Community for 1980 Sole III a) 800 (*) 800 Sole IV 15 000 15 000 Sole VI a) son 50 Sole VII a) 1 300 1 300 Sole VII b), c) 50 ( ¦) 50 Sole VII d) 1460 1460 Sole VII e) 780 780 Sole VII f), g) 1200 1 200 Sole VIII 3 070 (*) 3 070 Mackerel III a), IV . 55 500 6 400 Mackerel VI, VII, VIII 350 000 307 000 Sprat III a ) 77 000 (*) 49 000 Sprat III b), c), d) (Community zone only) 4 900 4 900 Sprat IV 400 000 n 311 000 Horse-mackerel IV, VI, VII, VIII 250 000 (*) 229 500 Hake III a) 1 365 ( ¢") 1 365 Hake IV, VI, VII, VIII a), b) 40 000 (*) 28 130 Anchovies VIII 32 000 (*) 3 000 Norway pout III a), IV 540 000 ( 2) 500 000 (3 ) Blue whiting IV, VI, VII, XIV 580 000 (*) 426 000 Anglerfish VI, VII, VIII 21 350 (*) 19 350 Megrim VI, VII, VIII 11 800 (*) 10 300 Sandeel III a), IV 571 000 ( 2) 526 000 Sandeel XIV 0 0 (4) Sandeel NAFO 1 0 ( 4 ) Squid, octopus, \ Il cuttlefish VI, VII, VIII 12 100 (*) 12 100 Squid, octopus II Not yet cuttlefish NAFO 3-4 150 000 established (*) Precautionary TAC. (*) To protect the 'eastern' stock, fishing for mackerel is forbidden in ICES division VI a) north of latitude 56 °00' N from 1 March 1980 to 30 April 1980. (2) Catch possibilities. I3) Of which a maximum 20 000 tonnes, blue whiting included, is interchangeable with the catch possibilities for sanded in North Sea ICES zone IV. (4) Apart form certain limited catch possibilities for experimental purposes. 28 . 3 . 80 Official Journal of the European Communities No L 84/39 (tonnes) Species ICES division or NAFO zone TAC 1980 Shares available to die Community for r980 Redfish V, XIV 65 000 34 500 Redfish NAFO 1 10 000 (e) 9 800 n Redfish NAFO 3 Ps 18 000 2 000 Greenland li \\II halibut V , XIV 15 000 (*) 15 doo Greenland ll IlI halibut NAFO 0-1 25 000 (*) 19 650 ( 14 ) Halibut XIV 400 (*) 200(a) Halibut NAFO 1 500 ( ¢) 500(a) Roundnose IlI grenadier NAFO 0-1 8 000 (*) 7 200 ( 1S) Shrimp XIV 0 t 0(b) Shrimp NAFO 0-1 : north of 68 °00'N) 29 500 22 620(i6) t south of 68 °00'N) l Shrimp French Guyana 3 000 (*) (c) Herring III a ) north : Skagerrak 11 900 3 800 (2) ( 3)( s) Herring III a ) south: Kattegat 29 500 14 750 (4) ( 5) Herring III b), c), d) (Community zone only) 32 000 28 000 ( 2) Herring IV, VII d) 0(d) 0 (6) Herring VI a), including Donegal Bay excluding Clyde 0(d) 0 (6) Herring VI a) Clyde stock ( 7) 2 000 n 2 000 ( 2) Herring VII a) ( 8), Mourne stock ( 9) 0 (d) 0 (6) Herring VII a) (8), Manx stock ( 10) 10 000 10 000 (2)( n) Herring VII b), c) (Donegal Bay excepted) 7 000 (*) 7 000 ( 2) Herring VII e), f) 0(d) 0 (6) Herring VII g)-k) ( 12 ) (Bantry Bay excepted) 0(d) 0 ( 13 ) Herring - VII j ) (Bantry Bay only) 6 000 (*) 6 000 ( 2) Catfish NAFO 1 6 000 6 000 Capelin XIV 0 0(b) Salmon III b), c), d) (Community zone only) 1 253 (*) 1 233 Salmon NAFO 1 : west of 44 ° west 0 1 190 ( 17) No L 84/40 Official Journal of the European Communities 28 . 3 . 80 (*) Precautionary TAC. (a) Special allocation exclusively reserved for coastal fisherman of Greenland, by-catch not induded. By-catches of halibut from this zone shall not exceed 3 % by weight of catches of other species for which a TAC has been fixed. The detailed rules of implementation to ensure compliance with the rates of by-catches will be adopted by the Council before 3 1 March 1980 . ( b) Apart from certain limited catch possibilities for experimental purposes . (c) See Regulation (EEC) No 3023/79 of 20 December 1979. (d) Positive TACs will be laid down before 31 May 1980, provided that the opinions of ICES so permit and that control measures ensuring strict compliance with the TACs in question are able to be introduced. (e) Provisional TAC. {') Subject to the introduction of a zone in which fishing for this stock would be prohibited, or of any other appropriate measure taking into account the experience acquired from applying die by-catch provisions mentioned in footnote 2 concerning cod in NAFO zone 1 . ( 2) By-catches of herring landed at the end of each voyage shall not exceed 10 % by weight of the catches of sprats and 5 % by weight of the catches of other species. The by-catches landed will be deducted from the quantities to be allocated to each Member State. (3) Fishing for herring is forbidden in the Skagerrak from 1 January to 31 March 1980 and from 1 October to 31 December 1980. (4) By-catches of herring landed from the Kattegat at the end of each voyage shall not exceed 15 % by weight of the catches of sprats and 5 % by weight of the catches of other species. The by-catches landed will be deducted from the quantities allocated to each Member State. ( s) Trawling and purse-seining is prohibited in the Skagerrak from Saturday midnight to Sunday midnight and in the Kattegat from Friday midnight to Sunday midnight. (6) By-catches ofherring landed at the end of each voyage shall not exceed 10 % by weight of the catches of sprats and 5 % by weight of the catches of other species. (7) Maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point. ( ¢) ICES zone VII a) is reduced by the zone added to the Celtic Sea bounded :  to the north by latitude 52 °30 * N,  to the south by latitude 52 °00 ' N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. ( ®) Fishing prohibited within 12 miles zone from the base-line off the east coast of Ireland and Northern Ireland between 53 °00' N and 55 °00 N throughout the whole year. ( 10) Reference is to the herring stock in the Irish Sea (ICES zone VII a)) excluding the zones referred to in footnotes 8 and 9. (u) Fishing for herring is forbidden in the Irish Sea (ICES division VII a)) throughout the whole year within 12 miles of the coasts of England, Scotland and Wales between latitudes 53 °20' N and 55 °00' N and from 22 September to 16 November 1980 in that part of the Irish Sea (ICES VII a)) north of latitude 53 °30" N. ( u) Increased by zone bounded:  to the north by latitude 52 °30" N,  to the south by latitude 52 °00' N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. ( °) By-catches of herring are forbidden in this zone when fishing directly for mackerel and for sprat. By-catches of herring landed from this zone at the end of each voyage shall not exceed 5 % by weight of fish of the catches of other species. ( M) 7 500 tonnes exclusively reserved to coastal fishermen of Greenland. ( u) 1 000 tonnes exclusively reserved to coastal fishermen of Greenland. (") 22 000 tonnes exclusively reserved for coastal fishermen of Greenland, 7 500 tonnes available for the Member States (except for Greenland) and third countries. ( ,T) Catch possibilities exclusively reserved to coastal fishermen of Greenland in accordance with the fisheries patterns for 1976 and 1977, i.e. fishing activities carried out having regard to the type of gear, the seasons and the sectors of operation within a zone of 30 miles from the coasts of Greenland.